DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US Pub. No. 2007/0057368).
Regarding claim 1, in FIGs. 1-3, Ho discloses an electronic module comprising: a sealing part (135, paragraph [0033]); a rear surface-exposed conductor having a rear surface-exposed part (bottom surface of 107, see FIG. 2) with rear surface exposed; a rear surface-unexposed conductor with rear surface not exposed (115 region); an electronic element (120, paragraph [0031]), 
Regarding claim 2, in FIGs. 1-3, Ho discloses that the thickness of the first connector is thinner than a thickness of the rear surface-exposed conductor and a thickness of the rear surface-unexposed conductor.
Regarding claim 5, in FIGs. 1-3, Ho discloses that the second connector has a second connection base end part (region over 115) and a second connection tip end part (region over 120), and a width of the second connection base end part is larger than a width of the second connection tip end part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US Pub. No. 2007/0057368).

The semiconductor art well recognizes that conductor (or “connector”) thickness controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area), mechanical viability (which includes strength as imparted by conductor thickness), and overall size/weight of the device. Conductor thickness is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum first connector thickness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US Pub. No. 2007/0057368) in view of JP’358 (JP2007-335538).
Regarding claim 4, Ho appears not to explicitly disclose that the first connector has a first connection base end part and a first connection tip end part, and a hole is provided in each of the first connection base end part and the first connection tip end part.
However, in FIGs. 1-4, JP’358 discloses a similar device having a first connector (11) that has a first connection base end part (10a) and a first 
To form more robustly soldered connections on both ends of the first connector it would have been obvious before the effective filing date of the claimed invention to form the first connector such that it has a first connection base end part and a first connection tip end part, and a hole is provided in each of the first connection base end part and the first connection tip end part.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US Pub. No. 2007/0057368) in view of Kanazawa (US Pub. No. 2010/0289127).
Regarding claim 8, in FIG. 8, Ho appears not to explicitly disclose a fastening member insertion part provided at a peripheral part of the sealing part and configured to insert a fastening member, wherein the rear surface-exposed conductor has a peripheral rear surface-exposed conductor and an inner rear surface- exposed conductor provided at a position farther from the fastening member insertion part than the peripheral rear surface-exposed conductor, and an area of the rear surface-exposed part of the peripheral rear surface-exposed conductor is smaller than an area of the rear surface-exposed part of the inner rear surface-exposed conductor.
However, in FIGs. 3, 5, and 6, Kanazawa discloses a similar device having a fastening member insertion part provided (12) at a peripheral part of a sealing part (2A) and configured to insert a fastening member (paragraph [0092]), wherein a rear surface-exposed conductor (TAB1/TAB2) has a 
To fix the electronic module on a heat radiating plate it would have been obvious before the effective filing date of the claimed invention to form a fastening member insertion part at a peripheral part of the sealing part and configured to insert a fastening member, wherein the rear surface-exposed conductor has a peripheral rear surface-exposed conductor and an inner rear surface- exposed conductor provided at a position farther from the fastening member insertion part than the peripheral rear surface-exposed conductor, and an area of the rear surface-exposed part of the peripheral rear surface-exposed conductor is smaller than an area of the rear surface-exposed part of the inner rear surface-exposed conductor.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 and 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 7 and 12-13, the prior art failed to disclose or reasonably suggest the claimed electronic module particularly characterized by the rear surface-exposed conductor having a terminal part protruding outwardly from a side surface of the sealing part, and a connected part provided between the rear surface-exposed part and the terminal part and whose rear surface is not exposed, and a thickness of the connected part is thinner than a thickness of the rear surface-exposed part and a thickness of the terminal part.
Response to Arguments
Applicant's arguments filed 9/2/2021 (“Reply”) have been fully considered but they are not persuasive.
Applicant contends that:
The patterned source plate 125 in Ho which has a part having the same thickness with the patterned gate plate 137. Thus, the patterned source plate 125 cannot obtain the same effect of the first connector in the present claim 1 which is thicker than any parts of the second connector. Further, there is no motivation to use the patterned source plate 125 which is thicker than any parts of the patterned gate plate 137 in Ho. (see Reply, pages 9-10)

. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896